DETAILED ACTION
Claim Status
	Claims 1-10 and 12-31 are allowed.
	Claim 11 has been cancelled.

Drawings
	The Drawings submitted 13 October 2017 and the replacement drawings submitted 29 December 2017 have been accepted.

Cited Reference
	The Examiner has included PTO form 892 herein to provide the reference to Callari et al.  Said reference was presented to the Examiner during the Interview dated 4 April 2022 (mailed 7 April 2022) as further evidence to demonstrate the non-conventional nature of the instant claim steps.  

Information Disclosure Statement
	The Information Disclosure Statement filed 13 November 2018 was previously considered in its entirety, as provided in the Office Action dated 28 June 2021.  However, it is noted that the reference to Nazarenko et al., as listed, did not include page numbers.  For publication purposes, the Examiner has annotated the reference with the appropriate page numbers and an updated copy of the IDS is provided herein.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10 and 12-31 are allowed for the reasons of record.  Specifically, with respect to the outstanding rejection under 35 USC 101, the instant claim 1 has been amended to include steps of xenografting tissue from a donor organism of a second species on to a host organism of a first species and further obtaining exosomes from a sample…wherein the plurality of exosomes comprises a plurality of molecules of mRNA.  Further steps that include generating a combined dataset of RNA sequence reads by aligning each RNA sequence to a combined reference genome which include comparing a genomic location of each corresponding RNA sequence with genomic location of a gene sequence of the combined reference genome…and wherein the combined dataset of RNA sequence reads includes RNA sequence reads from both the first species and the second species at least, represent  a combination of elements that were not routine or well-known in the art and when viewed as a whole represent improvement to the technology of cell-free biomarker differentiation amongst xenograft tissues.  Applicant’s arguments at pages 13-14 and page 15, paragraph two to page 16, are particularly persuasive with respect to this aspect of the claims.  
With respect to the prior art, the closest prior art as cited in the Non-final Office Action of 28 June 2021, fails to teach or fairly suggest the claimed subject matter, as detailed in the Final Office Action dated 12 January 2022 at page 11.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631